UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): March 5, 2008 RAVEN MOON ENTERTAINMENT, INC. (Exact name of registrant as specified in its charter) Florida 000-24727 59-3485779 (State or other (Commission File (IRS Employer jurisdiction of Number) Identification No.) incorporation) 2005 Tree Fork Lane Longwood, FL 32750 (Address of principal (Zip Code) executive offices) Registrant’s telephone number, including area code: (407) 744-4462 Not Applicable (Former name or former address, if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended tosimultaneously satisfy the filing obligation of the registrant underany of the following provisions (see General Instruction A.2. below): oWritten communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule 14a-12 under theExchange Act (17 CFR 240.14a-12) oPre-commencement communications pursuant to Rule 14d-2(b)under the Exchange Act (17 CFR 240.14d-2(b)) oPre-commencement communications pursuant to Rule 13e-4(c)under the Exchange Act (17 CFR 240.13e-4(c)) Item 1.01Entry into a Material Definitive Agreement On March 5, 2008, Joey DiFrancesco, the Chairman of theBoard and CEO of the Registrant, issued a press release, a copyof which is furnished herewith as Exhibit 99.1 and is incorporatedherein by reference.Such press release has also been posted onthe Registrant's website. Item 9.01 Financial Statements and Exhibits (d) Exhibits Exhibit No. Document 99.1 Press Release, dated March 5, 2008. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of1934, the Registrant has duly caused this report to be signed on itsbehalf by the undersigned hereunto duly authorized. RAVEN MOON ENTERTAINMENT, INC. Dated: March 10, 2008 By: /s/ Joey DiFrancesco Joey DiFrancesco Chief Executive Officer EXHIBIT INDEX Exhibit No. Document 99.1 Press Release, dated March 5, 2008.
